Citation Nr: 1438842	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1962 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial rating of 50 percent, effective May 14, 2010.  In November 2010, the Veteran filed a notice of disagreement (NOD).  As the Veteran disagreed with the initial rating assigned following the grant for service connection for PTSD, the Board has characterized the issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The RO issued a statement of the case (SOC) in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in February 2012.  Also, the SOC included the issue of entitlement to TDIU.  In the VA Form 9, the Veteran expressly indicated that he wanted to appeal the denial of TDIU. Thus, the TDIU issue is before the Board.  Indeed, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran asserts that he is not employable due to his service-connected PTSD.  In light of Rice, a claim for TDIU during the appellate period must also be considered.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claim for higher initial rating, it has been listed on the first page of this decision.

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA as well, but they are all duplicative of documents already associated with VBMS.  

The issue of entitlement to a total disability based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's psychiatric symptoms have included nightmares, concentration difficulties, isolation, the avoidance of people, depression, anxiety, poor grooming, intrusive thoughts, feelings of detachment, hallucinations, flashbacks, impaired judgment and subjective reports of memory difficulties; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD effective May 14, 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the initially assigned ratings for the service-connected for PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the October 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in October 2010 and August 2013, to determine the nature and severity of his PTSD.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the August 2013 VA examination.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO assigned the initial rating for the Veteran's PTSD under Diagnostic Code 9411.  

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 70 percent but no higher rating for PTSD is warranted from May 14, 2010, the date of receipt of the Veteran's claim.

The pertinent evidence includes the contemporaneous mental health records, the various VA examinations, and private evaluations.  The record establishes that the Veteran has experienced such psychiatric symptoms as nightmares, concentration difficulties, isolation, avoidance of people, depression, anxiety, intrusive thoughts, feelings of detachment, hallucinations, flashbacks, impaired judgment, subjective reports of intermittent memory difficulties and poor grooming.  Collectively, these symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.  

A report of a June 2010 private psychiatric evaluation notes the Veteran's complaints of nightmares, flashbacks, sleep impairment, the avoidance of people, intrusive thoughts, hypervigilance, short-term memory impairment, hallucinations of noises and shadows, depression and irritability.  He reported to hearing his name called two times per week and hears noises daily around the house.  The Veteran also reports to seeing shadows moving out of the corner of his eyes two to five times per week.  The psychiatrist opined that "[b]ecause of his service-connected PTSD, [the Veteran] is moderately compromised in his ability to sustain social relationships and he is also moderately compromised in his ability to sustain work relationships."  A GAF of 40 was assigned.

An October 2010 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of sleep impairment, irritability, anxiety, depression, short-term memory loss, and difficulty concentrating.  The Veteran also reported isolation around the divorce of his wife.  The Veteran reported that he was previously employed as a longshoreman, but has not worked for three years "due to the effects primarily of a mental condition because he was unloading and loading military supplies- reminded him of his service."  The examiner also noted that the Veteran's appearance and hygiene showed "clothing soiled, [Veteran] somewhat disheveled."  The examiner also noted impaired attention and/or focus, easily distracted, and panic attacks more than once per week.  The examiner reported that at the time of examination, there were no delusions or hallucinations observed.  Obsessive-compulsive behavior was absent.  The examiner opined that the Veteran demonstrated "marginally adequate reasoning and judgment" and noted "some interference in performing activities of daily living because not wearing clean clothes."  The examiner stated that the Veteran's current psychiatric impairment is best described as occupational and social impairment with reduced reliability and productivity.  The examiner concluded that "prognosis for the psychiatric condition is poor."  A GAF of 40 was assigned.

A August 2013 VA DBQ report reflects symptoms of depressed moods, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and including work or a worklife setting.  The examiner summarized the Veteran's level of impairment with regards to his psychiatric condition as occupational and social impairment with reduced reliability and productivity.  The examiner concluded that "there is no change in the diagnosis." The examiner found that the Veteran's level of impairment is "severe" in social and occupational and "moderate" in personal functioning.  The examiner assigned a GAF score of 48 for "severe impairment."  

The above-cited evidence demonstrates that the Veteran's PTSD has been characterized by hallucinations, neglect of personal appearance and hygiene, and impaired judgment, symptoms associated with a 70 percent rating.  See 38 C.F.R.   § 4.130, Diagnostic Code 9411.  Such evidence also demonstrates, in the Board's opinion, the Veteran's difficulty establishing and maintaining effective relationships.  Id.  As previously noted, the Veteran does not have any social relationships outside of his family.  A June 2010 private evaluation noted that Veteran is "moderately compromised in his ability to sustain social relationships and work relationships, while the October 2013 VA DBQ reported "reduced reliability and productivity, and the August 2013 examiner described the Veteran's impairment as "severe" in social and occupational relationship and "moderate" in personal functioning.  Hallucinations were reported in the June 2010 private opinion as well as an undated new patient assessment form which showed that Veteran experienced flashbacks two to three times per week depending on what he was watching.

The Board further finds that the GAFs assigned in this case are more consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been consistently assigned GAF scores in the 40s by both the private and VA examiners.

Under the DSM-IV, GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Collectively, the assigned scores are indicative of impairment in reality testing or communication or major impairment in several areas under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do not support a finding of total social and occupational impairment.  See 38 C.F.R. § 4.126(a).  Accordingly, the collective evidence supports a finding that the Veteran's PTSD has been more nearly characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.  

With respect to whether the Veteran's PTSD warrants the maximum 100 percent disability rating, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, none of the contemporaneous records or examination reports reflects any gross impairment in thought process or communication and the Veteran's memory was found to be intact or not impaired on objective examination despite the Veteran's subjective reports of memory difficulties.  In an August 2013 VA DQB report, the examiner noted that the Veteran had mild memory loss, such as forgetting names, directions or recent events but the examiner did not find impairment of short or long-term memory loss.  Although in an October 2010 VA DBQ report, his appearance was noted to be "somewhat disheveled" and the examiner noted "[h]ygiene was OK but [the Veteran's] clothing was soiled and appearance was unkempt," the evidence of neglect of personal hygiene was relatively isolated and there is no indication that he was unable to maintain minimal personal hygiene.  In addition, total social impairment was not demonstrated as he maintained a relationship with his adult child.  Although hallucinations were reported, such symptoms were not demonstrated on objective examination and there is no suggestion that such hallucinations were persistent.  Suicidal and homicidal ideations were consistently denied and the Veteran has not been found to be a persistent danger to others despite his reports of irritability.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

Accordingly, the collective evidence supports a finding that, during the instant appellate period, the Veteran's PTSD has been more nearly characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For all the foregoing reasons, the Board finds an initial 70 percent rating for PTSD, but no higher rating is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 70 percent rating, but finds that the preponderance of the evidence is against assignment of the maximum.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

An initial 70 percent rating for PTSD effective May 14, 2010 is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

In November 2010, the Veteran submitted a completed formal application for TDIU (VA Form 21-8940) and reported that he was too disabled to work since March 2007 due to his service-connected PTSD.  Thereafter, in a November 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) the Veteran's former employer indicated that the Veteran last worked on January 27, 2008.  The employer only noted that the Veteran retired.  Given the current ratings for PTSD, intervertebral disc syndrome, thoracolumbar strain, DJD, and thoracic scoliosis, and radiculopathy of the right sciatic nerve, the Veteran's disabilities meet the percentage requirements for award of a schedular TDIU.  See 38 C.F.R. § 4.16(a).  Under these circumstances, the Board finds that a medical opinion addressing whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, in light of his education, location, work experience and training, is warranted.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The June 2010 private psychiatrist found that the Veteran's "working memory is 90% impaired" and that his PTSD "moderately compromised" his ability to sustain work relationships.  However, the psychiatrist did not address whether the Veteran's PTSD renders him unemployable.  

An October 2010 VA DBQ report reflected the Veteran's report that he has not worked for three years and that he was "no longer able to handle the physical and emotional demands of the job.  The [Veteran's] unemployment is due to the effects primarily of a mental condition because he was loading and unloading military supplies- reminded him of his service all the time."  The Veteran's PTSD also included symptoms of difficulty in establishing and maintaining effective work and social relationships.  

An August 2013 VA DBQ report continue to note symptoms of difficulty in establishing and maintaining work and social relationships as well as difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that there has been no change in diagnosis, and that the examiner considered his level of impairment to be "severe" in social and occupational functioning and "moderate" in personal functioning.  However, the examiner did not address the Veteran's past work history, his reports that he is unable to perform his work, and his employer's statements that he is unable to work for more than several consecutive days as a truck driver.  Therefore, on remand, an opinion regarding whether his service-connected disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (PTSD, intervertebral disc syndrome, thoracolumbar strain, DJD, and thoracic scoliosis, radiculopathy, right sciatic nerve, and dermatitis/eczema).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

2.  After completing the above actions, to include any other development, as may be indicated by any response received as a consequence of the actions taken in the proceeding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


